Exhibit 10.10


PRIVATE AND CONFIDENTIAL


August 24, 2015




Jake Maas
4414 Lowell Street , NW
Washington, DC 20016




Dear Jake:


We are pleased to offer you the position of Senior Vice President of Planning
and Development in the Corporate office of Graham Holdings Company.  


Your annualized base compensation will be $450,000 paid on a monthly payroll
cycle.  Your performance and compensation structure will be reviewed annually.
You will be eligible for an annual incentive target of up to 30% of your base
compensation, minus any applicable payroll taxes.  All bonuses are discretionary
and contingent on individual and company performance. For 2015, your bonus
opportunity will be based on your actual base earnings from your start date
through December 31, 2015. All bonuses are paid at the time (which is usually
not later than the end of the first quarter following the year in which the
applicable bonus is earned), and subject to the same terms, as are customary for
bonuses payable to other senior-level Company executives.


You will report to Tim O’Shaughnessy. Your start date will be Monday, October
26, 2015 (“Commencement Date”). The following stock option and performance unit
awards will be subject to certain standard terms and conditions and to prior
approval by the Compensation Committee. Details relating to your stock award
will be provided shortly after your hire date. 


Subject to Compensation Committee approval, on the first day of your employment
(Commencement Date), you will be granted an option (Option) to purchase 2,000
shares of the Company’s Class B Common Stock that will have an exercise price
equal to the amount determined by taking the closing stock price per share of
Class B Common Stock on the New York Stock Exchange on the Commencement Date and
increasing it by an amount that assumes a 3.5% compound annual growth rate over
the maximum term of the Option, which is ten years from the Commencement Date. 
The Option will be granted under and generally subject to the terms of GHCO's
2012 Incentive Compensation Plan, as amended, and will be reflected in an award
agreement that will generally contain terms and conditions that are standard for
the Company, except as set forth in this letter agreement or the award agreement
for such Option.  Subject to your continued employment with the Company, the
Option will vest with respect to 333 shares on each of the first through fifth
anniversaries of the Commencement Date and will vest with respect to 335 shares
on the sixth anniversary of the Commencement Date.  If, at any time while the
Option remains outstanding, the Company terminates your employment involuntarily
for any reason other than cause (as determined by the Company in its
discretion), (i) provided that you enter into a Separation and Release Agreement
substantially in the form attached as Exhibit A to this letter agreement (the
"Separation Agreement") and it becomes effective and irrevocable not later than
30 days following the date your employment terminates, you will vest in the next
tranche of the Option that is scheduled to vest after the date your employment
terminates, if any, (ii) any portion of the Option that remains unvested as of
the earlier of (A) the date the Separation Agreement becomes effective and
irrevocable and (B) the 31st day following the date your employment terminates,
will be forfeited, and (iii) you will have three months





--------------------------------------------------------------------------------




(or, if shorter, through the expiration date of the Option) following
termination to exercise any vested portion of the Option.  If, at any time while
the Option remains outstanding, you terminate your employment voluntarily for
any reason, any portion of the Option that remains unvested as of such
termination will be forfeited, and you will have three months (or, if shorter,
through the expiration date of the Option) following termination to exercise any
vested portion of the Option.  If, at any time, while the Option remains
outstanding, your employment is terminated by the Company for cause, all
unexercised portions of the Option (whether vested or unvested) will be
immediately forfeited.  The Option will automatically expire on the tenth
anniversary of the Commencement Date, unless otherwise terminated prior to such
date in accordance with its terms.


Also subject to Compensation Committee Approval, in early 2016, you will be
granted 3,500 Performance Units in the 2015-2018 cycle. The pay out of each unit
will occur if the Company meets specified performance goals. These awards will
be subject to the terms and conditions that are standard for the Company,
provided that if, at any time while any of your Performance Units remain
outstanding, your employment is terminated by the Company for any reason, or you
choose to terminate your employment, your vested and unvested Performance Units
will be forfeited.


You will be eligible for most employee benefits upon your hire date and will
have an opportunity to make benefit elections from Graham Holdings Company’s
Flexible Benefits Program.  You will receive detailed information about benefits
during your orientation.


In return for this compensation, you agree to be bound by the restrictive
covenants set forth in Exhibit B to this letter agreement (the “Restrictive
Covenants”) to the extent set forth in Exhibit B.


Any and all payments described in this letter agreement will be subject to
applicable federal, state, local and non-U.S. tax reporting and withholding
requirements.   This letter agreement shall be interpreted such that the
payments made thereunder shall comply with, or be exempt from, Section 409A of
the Internal Revenue Code, as amended, and the Treasury Regulations and any
applicable guidance thereunder ("Section 409A"). To the extent that the Company
determines that any payment or benefit pursuant to this letter agreement or the
Separation Agreement is subject to Section 409A, such payment or benefit shall
be made at such times and in such forms as the Company determines are required
to comply with Section 409A (including, without limitation, in the case of any
amount that is payable in connection with termination  of your employment, such
amount will only be paid in the event that such termination constitutes a
"separation  from service" within the meaning of Section 409A and will be
subject to a six- month delay, in each case, to the extent necessary to comply
with Section 409A).  However, nothing in this letter agreement shall be
interpreted or construed to transfer any liability for any tax (including a tax
or penalty due as a result of a failure to comply with Section 409A) from you to
the Company or to any other individual or entity, and the Company shall not pay
any additional payment or benefit in the event that the Company changes the time
or form of your payments or benefits in accordance with this paragraph.


The validity, interpretation, construction and performance of this letter
agreement will be governed by the laws of the State of New York (without giving
effect to any otherwise applicable conflicts of law principles).  YOU AND THE
COMPANY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF EITHER PARTY RELATED TO OR
ARISING OUT OF THIS LETTER AGREEMENT OR THE SEPARATION AGREEMENT. This letter
agreement does not constitute an employment contract. As with all employees,
your relationship with the Company is one of employment- at-will, which allows
for termination of this relationship by you or the Company for any or no reason,
at any time, with or without notice.




--------------------------------------------------------------------------------






This letter agreement sets forth your and the Company's entire understanding
relating to the subject matter hereof, and supersedes all prior agreements and
understandings between you and the Company.  No modification, termination, or
attempted waiver of this letter agreement shall be valid unless set forth in a
writing signed by the party against whom the same is sought to be enforced.


This offer is conditional, pending satisfactory completion of a background
check, and credentials verification. By signing below, you hereby represent and
warrant that you are not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, similar agreement or understanding
with any other person or entity which would be violated by your employment with
the Company.
 
As with all employees, your relationship with Graham Holdings Company is one of
employment-at-will, which allows for termination of this relationship by you or
Graham Holdings Company for any or no reason, at any time, with or without
notice. Please indicate your understanding and acceptance of the offer by
signing the letter and returning one copy to me.


On your first day, please bring appropriate identification.  The “Lists of
Acceptable Documents” for I-9 purposes is enclosed: you are required to provide
one document from List A, or one document from List B and one document from List
C.  


If you have any questions, please do not hesitate to contact me at 703-345-6420.
 


Sincerely,




/s/ Denise Demeter


Denise Demeter
Vice President, Chief Human Resources Officer




Agreed and Accepted:




/s/ Jake Maas
Jake Maas




Date: 9/10/2015






